Exhibit 12 Pall Corporation and Subsidiaries Computation of Ratio of Earnings to Fixed Charges (amounts in thousands, except ratios) Fiscal Year Ended July 31, 2011 July 31, 2010 July 31, 2009 July 31, 2008 July 31, 2007 Determination of Earnings: Earnings before income taxes $ Fixed charges Amortization of capitalized interest Capitalized interest ) ) ) - - Total earnings as defined $ 457,031 $ 359,049 $ 318,430 $ $ Determination of Fixed Charges: Interest Expense (*) $ Rents (**) Capitalized interest - - Total fixed charges $ Computation of Ratio of Earnings to Fixed Charges (*) Interest expense includes the amortized premiums, discounts and capitalized expenses related to indebtedness. (**) Rents included in the computation consist of one-third of rental expense.
